Exhibit 16.0 October 1, 2009 Securities and Exchange Commission treet, NE Washington, DC20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Malvern Federal Bancorp, Inc. (the “Company”).We have read the Company’s disclosure set forth in Item 4.01 “Change in the Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated on, or about, October 1, 2009 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/Beard Miller Company LLP
